By the court

Held:

Where a decree of divorce is granted on the petition of a woman, on the ground that the defendant had another wife living at the time of the marriage annulled by the decree, it is competent under the provisions of our statute for the court in such proceeding to also decree reasonable alimony to the petitioner.

Motion overruled.

M. D. Follett, contra,
cited: Divorce Statute, secs. 7 and 9 (S. & C. 512, 513); Smith v. Smith, 5 Ohio St. 32, 33; 2 Gray, 287; 6 Gray, 341; 2 Bishop on Marriage and Divorce, secs. 350, 351, and note 1, etc.